                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION



IN RE:         C.R. BARD, INC.,
               PELVIC REPAIR SYSTEM
               PRODUCTS LIABILITY LITIGATION                                       MDL 2187
-------------------------------------------------
MARY EDWARDS and
WILLIAM EDWARDS,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 2:13-cv-11199

C. R. BARD, INC.,
TISSUE SCIENCE LABORATORIES LIMITED,
ETHICON, INC. and
JOHNSON & JOHNSON,

                              Defendants.

                         MEMORANDUM OPINION AND ORDER

       On November 14, 2018, plaintiffs’ counsel filed a Suggestion of Death noting the death of

plaintiff William Edwards during the pendency of this action [ECF No. 28]. Defendants C. R.

Bard, Inc. and Tissue Science Laboratories Limited filed a Motion to Dismiss without Prejudice

and an Amended Motion for Dismissal without Prejudice [ECF Nos. 31 and 32]. In the Motion to

Dismiss and the Amended Motion for Dismissal, the defendants request dismissal of William

Edwards for failure to substitute a party within the 90-day frame set out in the Federal Rules of

Civil Procedure 25(a). Pretrial Order (“PTO”) # 289 filed in In re: C. R. Bard, Inc., Pelvic Repair

Sys. Prods. Liab. Litig., 2:10-md-2187 (“Bard 2187”) [ECF No. 6195] outlines the procedures the

court requires to either substitute a deceased party pursuant to Federal Rule of Civil Procedure
25(a), or to dismiss the deceased party from the civil action because of a failure to properly serve

parties and/or nonparties, and substitute the deceased party.

       The court FINDS that the Suggestion of Death did not comply with Rule 25(a) as it does

not appear to have been properly served upon non-parties or a personal representative of the estate.

Regardless, the time period as set forth in PTO # 289 to substitute a party has since passed.

Therefore, the court ORDERS that the plaintiff William Edwards is DISMISSED without

prejudice and the Motion For Dismissal Without Prejudice and Amended Motion for Dismissal

without Prejudice [ECF Nos. 31 and 32] are DENIED as moot.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER: August 16, 2019




                                                 2
